In accordance with stipulation of counsel that the mer.-chandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held (1) that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determination of the value of the 12 ounce tins, corned beef, first grade, described on the invoice and entry covered by this appeal for reappraisement, and that such value is $2.7311 per dozen 12 ounce tins, net packed, and (2) that United States value, as defined in section 402a (e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determination of the value of the 6 pound tins, corned beef, first grade, described on the invoice and entry covered by this appeal for reappraisement, and that such value is $19.9724 per dozen 6 pound tins, net packed.